Citation Nr: 0103461	
Decision Date: 02/05/01    Archive Date: 02/14/01	

DOCKET NO.  99-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic heart 
disease.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


INTRODUCTION

The veteran had active service from August 1940 to September 
1945.  He was a prisoner of war of the German Government from 
March 17, 1943, to April 12, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
VARO in Cleveland which denied service connection for 
ischemic heart disease and which increased the disability 
rating for the veteran's PTSD from 10 percent to 30 percent, 
effective April 29, 1999.  

In a December 2000 statement, the veteran and his 
representative raised the issues of his entitlement to 
service connection for traumatic arthritis of multiple 
joints, peripheral neuropathy, irritable bowel syndrome, and 
tinnitus, in addition to the issues which have been certified 
for review at this time.  These matters are referred to the 
RO for appropriate consideration.  


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the veteran has ischemic or beriberi heart disease, 
or that he has a diagnosis of other cardiac disease that had 
its onset during service, was compensably manifested within 
one year following service discharge, or has been otherwise 
related to service by competent evidence.  

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000). 

2.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Disease

Factual Background

A review of the available service medical records reflects 
that at the time of separation examination in September 1945, 
the veteran's cardiovascular status was described as normal.  
Blood pressure was 108/62.  A chest X-ray study was negative.  

In a September 1946 statement a private physician indicated 
that he had examined the veteran that month for what was 
reported as heart disease which reportedly developed while a 
POW in Germany between February 1943 and April 1945.  
Complaints included shortness of breath, rapid heart, and 
fatigue.  

Examination of the heart showed a pulse of 98 at rest and 126 
after exercise.  After three minutes of rest the pulse was 
105.  The apex was visible and palpable in the fifth 
intercostal space.  The first sound was extenuated.  A soft 
blowing sound was heard during systole.  It was stated the 
veteran had dyspnea.  A pertinent diagnosis was made of 
myocarditis.  

By rating decision dated in November 1946, service connection 
for myocarditis was denied.  The veteran was notified of the 
determination by communication dated that month.  A timely 
appeal did not ensue.  

Of record are private medical reports pertaining to treatment 
and evaluation of the veteran on periodic occasions in the 
1960's and 1970's for various complaints.  No reference was 
made to the cardiovascular system.  

Also of record is a March 1982 statement from a private 
physician indicating the veteran had been referred to him for 
evaluation of nonspecific chest pain.  A physician stated he 
was "quite convinced" that a description of chest pain was 
not consistent with coronary artery insufficiency.  Physical 
examination was essentially normal except for a short Grade 
II nonspecific systolic murmur.  Blood pressure was 120/75.  
Electrocardiogram tracings were normal.  The physician stated 
that he emphasized to the veteran that his symptoms were not 
due to coronary artery disease, but that he had an anxiety 
problem.  

In April 1982 the physician whose statement is referred to 
above reported that a treadmill test had been done and was 
interpreted as negative.  The physician indicated this was 
"further proof" that the veteran had no evidence of coronary 
arteriosclerosis.  

At the time of VA examination of the veteran in January 1984, 
despite complaints which included chest pains, no 
abnormalities were identified of the cardiovascular system.  

Subsequent medical evidence includes the report of a VA heart 
examination accorded the veteran in June 1999.  Complaints 
included atypical chest pain.  It was noted the pain was 
right sided and was not associated with shortness of breath.  
It was not related to exertion.  Reportedly, it had been 
previously evaluated with an exercise thallium test in 1996 
which was completely normal.  The veteran stated his symptoms 
had been ongoing for about 40 years and they had not changed 
since the time of the thallium examination. 

The examiner stated the chest pain was not compatible with 
coronary artery disease or angina.  As for hypertension, it 
was stated the veteran reported he checked his blood pressure 
at home and it usually was normal.  However, it had been 
elevated at times when at a physician's office.  

An addendum reflected that an echocardiogram from about six 
months previously was essentially normal.  

Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

When disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
occurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  These circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e) (2000). 

A POW with a disease will be considered to have been incurred 
in service under the circumstances outlined in this section 
even though there is no evidence of such disease during the 
period of service, provided that the veteran served ninety 
(90) days or more during a war period or served after 
December 31, 1946.  The requirement of ninety (90) days' 
service means active, continuous service within or extending 
into or beyond a war period, or which began before and 
extended beyond December 31, 1946, or began after that date.  
Any period of service is sufficient for the purpose of 
establishing the presumptive service connection of a 
specified disease under the conditions listed in Section 
3.309(c) and (e).  38 C.F.R. § 3.307(a).

Diseases specific as to follow POWs elicited in 38 C.F.R. 
§ 3.309(c) must become manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service to warrant service connection.  38 C.F.R. 
§ 3.307(a)(5).  Thus, if a veteran is a former POW and was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
was no record of such disease during service, provided the 
rebuttable presumption provisions of Section 3.307 are also 
satisfied:  Avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes.  38 C.F.R. § 3.309(c).  

In July 1994, the Secretary published a final rule in the 
Federal Register that amended 38 C.F.R. § 3.309(c) by adding 
the following note:  "For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity."  38 C.F.R. § 3.309(c).  

The factual basis for the above may be established by medical 
evidence, competent lay evidence, or both.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  The chronicity and 
continuity factors outlined in Section 3.303(b) will be 
considered as well.  38 C.F.R. § 3.307(b).  

A presumption in favor of service connection also exists for 
any veteran, having served for ninety (90) days or more in a 
period of war, who, within one year after service, develops 
to a degree of 10 percent or more cardiovascular-renal 
disease, to include hypertension, valvular heart, or 
myocarditis.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The available service records are negative for any noted 
cardiac defect or disability.  The Board recognizes that a 
private physician included a diagnosis of myocarditis in a 
medical statement dated in 1946, a time one year and one day 
following the veteran's service discharge.  However, it 
appears the physician cited only the veteran's subjective 
complaints of shortness of breath, a rapid heartbeat, 
fatigue, and a history of POW captivity.  The only objective 
cardiovascular findings reported were a rapid pulse and a 
soft blowing sound heard during systole.  However, the 
veteran was not again examined for cardiovascular purposes 
until years later when statements from a private physician in 
March and April 1982 indicated the veteran was examined to 
assess any cardiac disease.  The testing included 
electrocardiogram tracings and an echocardiogram study, as 
well as a treadmill test, and these were all described as 
essentially negative.  In fact, the physician stated there 
was no evidence of coronary arteriosclerosis in the veteran.  
Similarly, subsequent medical evidence, including a VA 
examination report in June 1999, which included reference to 
echocardiogram tracings from six months previously, did not 
result in a diagnosis of ischemic or beriberi heart disease, 
although there was a diagnosis of hypertension.  It was 
specifically stated that the veteran's complaint of chest 
pain was atypical and not compatible with coronary artery 
disease or angina.  Reference was made to exercise thallium 
testing accorded the veteran in 1996 which was normal.  In 
sum, the recent medical evidence is consistent with a 
conclusion of no showing of a diagnosis of ischemic 
heart/beriberi heart disease. 

While the veteran may currently have hypertension, a 
diagnosis of hypertension was not shown in service or until 
many years thereafter.  Hypertension is not a disease 
presumptive to POWs.  Thus, there is no basis for a grant of 
service connection for hypertension under 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Nor has any competent professional related 
hypertension to the veteran's period of service.  
Essentially, the preponderance of the competent and probative 
evidence of record shows that the veteran does not have 
ischemic or beriberi heart disease at this time.  Further, 
there is no competent and probative evidence showing that he 
has some other chronic cardiovascular disease that had its 
onset during service or was compensably manifested within the 
one-year presumptive period, or that is otherwise related to 
service.  Thus, the claim is denied.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Entitlement to a Rating in Excess of 30 Percent for Post-
Traumatic Stress Disorder

A review of the evidence of record discloses service 
connection for PTSD was granted by rating decision dated in 
March 1984.  A 10 percent rating was assigned, effective 
August 16, 1982.  

A VA rating examination accorded the veteran in September 
1988 was concerned with ulcer disease.  No reference was made 
to the veteran's psychiatric status.  

The veteran was accorded a PTSD examination by VA in June 
1999.  The veteran stated that while a prisoner of the 
Germans, he felt he had lost about 40 pounds, going from 160 
to 120.  He reported he was exposed to a considerable amount 
of bad weather, particularly cold weather.  He related there 
was very little in the way of comfort, although he stated he 
was not physically abused by his guards.  He reported he had 
been retired for about 14 years after a career where he 
worked in factories.  He had been married for 52 years and 
had two daughters and six grandchildren.  

He stated he had been involved for a while with a prisoner-
of-war treatment program, but he did not attend the group 
anymore.  His symptoms included nightly dreams about war.  He 
stated that food triggered memories of his wartime 
experiences.  He stated that almost every meal reminded him 
of how starved he was when he was a prisoner.  He slept 
fairly well, but added that he was always glad when he woke 
up in the morning because of bad dreams.  He had close 
friends and was able to express his feelings to others fairly 
well, although he admitted that he got irritated very easily 
when disturbed.  He reported easy startle reaction.  He had 
night sweats and heart pounding at times.  He also had 
skipped heartbeats when he got anxious.  He had a 
considerable amount of nervousness and anxiety and had been 
placed in Holter monitors in the past to help diagnose his 
heart condition, although "they really have not found very 
much there."  

On mental status examination he appeared younger than his 
stated age of 76.  He was cooperative and very talkative.  He 
was very concerned that he would likely have a bad night that 
night because of his recollections of his experiences in 
World War II.  He gave no evidence of psychotic 
symptomatology.  Mood appeared to be fairly good, although he 
was a little anxious.  Sensorium and memory were intact.  He 
was very alert and oriented.  He was not suicidal or 
homicidal.  Judgment and insight were very good. 

The Axis I diagnosis was PTSD.  There was no Axis II 
diagnosis.  Psychosocial and environmental stressors were 
described as mild.  It was noted the veteran had a fairly 
good support system with his family being involved with him.  
He was given a global assessment of functioning (GAF) scale 
score of 63 to 65.  This was noted to be in the mild range of 
symptoms in the sense that he had some symptoms related to 
PTSD, but "they do not seem to be impairing him a great 
deal."  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000). 

The determination of whether an increased rating is warranted 
is to based on review of the entire evidence of record and 
the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of a claim or is in equal balance, the 
claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent rating requires evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; 
Circumstantial, circumlocutory or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent disability evaluation for PTSD requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Analysis

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 
rating in excess of 30 percent have not been met.  Indeed, 
the medical evidence does not demonstrate the presence of any 
of the listed elements for a 50 percent evaluation.  The 
veteran has not been shown to have circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  At the 
time of the June 1999 examination, the veteran's memory was 
intact and his judgment was described as very good.  Further, 
the veteran was described as very alert and oriented.  He was 
described as having a fairly good support system and 
psychosocial and environmental stressors were described as 
only mild in degree.  

The examiner in 1999 provided a GAF score of 63 to 65.  A GAF 
score of 65 (actually the range of scores from 61 to 70) is 
for "some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed.) (1994) (DSM IV); 38 C.F.R. 
§ 4.130 (2000).  Accordingly, the Board finds that an 
evaluation in excess of 30 percent is not warranted at this 
time.  The evidence is not so evenly balances as to raise a 
reasonable doubt.  


ORDER

Service connection for chronic heart disease is denied.  

A rating in excess of 30 percent for PTSD is denied.  


_______________________________________
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals







